59’7




                      OFFICE        OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                                   AUSTIN

G-GklAfol
-apcau.
                 Z




            honorable          J.eAtM JQrne~
            kitAte     TrAAAUl-Al’
            Austin,         Texas


            Dear      hr.     James:




                                                                 n upon    the   Above-
            CAptiOnCd          subfeo


                                                                  Ate Treasurer
                                                         er, President,      and
                                                         the Fulbright      Btote
                                                         he following      list ot
                                                         Bl' Ui th A draft    iII
                                                        TeriIQ bAlAnCecl. duet




                                                                      160 .QQ




                               “AppliCAtiOn
                                          TAS 8mie by the bank   to the
                      state     BAllkiIIg
                                     COnmdssiOn   for Approval Of' the
                      dissolution  certiPicate  which has not yet
                      been passed by the Counnission.    The Pulbright
                      State bank therefore retain6 its status A8 a
                      corporation.
honorable    Jesse      Jazzes - pago      2




           *AftQl’ the  bAlAme   Of  3l64.62 WAS fOr-
     warded t0 the 6tAte TreA#uFer       And depoaitcd
     in the Dissolution     of 8olrent Corporationa
     Fund ho. 31, urury Guest drew A check        in the
     amount of Approxkaatelj      $16Q.QQ (which he
     OlAiM9d aa bAlAAOe due air), on the FUlbPighht
     state Pank,   Fulbright,   TQXAS, which WA@ paid
     on g+reUQQtAtiOn At the bank.
            Qr . c ir a d& ylig h
                                notw leek8 to rwover on
      behalf of the bank the balanoe shown on our
      reoemls AS belonging to Drury Oueat in the
      amount of $160.99,

            #Ue respeotfully           ask       yeur    oplnioa      on the
      follorfng  questtemst

             "1.     Should the entire amount deposited
                     by the Dulbright State J&u& bece-
                     turned to them 8inOe it retains
                     its   8tAtUS     A6     A   OOrpOrAtiOQt

              '2.    Qr &ould        the     bAlAmA        renuin     in
                     with the       $14.669.67   comprising  the
                     DiSSOlUtiOll       Of 8OlVelSt COrpOl’AtiQM
                     F'UQdYO. 81, Of which it is A part,
                     if wune is transmItted to the state
                     Yanking CaPui88Lont

              c3.    Or should the lWbri@t   State  BAQk
                     be reimbursed by the State Treasur-
                     er f'romRuad So. 31 upan ertablish-
                     ing Claim       to the aooeunt             of   Dmary
                     Gueatt*


                   For oonvenienee                PAke    we will     answer         your
quemtions     in the erder otated                by yau.

               1.    no.     Article       640     of    the   nevim6d       civil
 Statutes    contains      the following,

           Within    lix months after the filing of
      SUCh Oel'tffiOAte, the cOrpOrAtiOn     SbAll ,,AJ
      011 funds due depoeitors     And ereditors  whom
      they can  diaawm    and  rho  claimed the moneys
bmorable       Jesoe   James - page   3




      due themr And upon the exflration of said
      ala months, it shall be the duty of the
      oorporation     to make from the books of said
      corporation,     certified  by the President
      and   Seoretary,   of the .names of all depoait-
      ora and crt?ditOrs rho have not claimed or
      hAVe not rewired       the balanoe8   to their
      oredit or due them reApeetlvel7,        and  to
      file the same with the State Treasurer          And
      to pay to the naid State Treasurer         all Auoh
      unclaimed    deposits,   moneys and oredit. far
      the uae And benefit of euoh depositora          a&xl
      ermiitore.     The Poord of Directors      shall
      then divide the OApitAl atook, @lAPAlIt           And
      indemnit7    fund and all other Amete       or the
      proceeds thereof asumg the stockholders
      rAtAbl7i Alli    the board Of DireAtorA     shall
      thereupon file in the offioe of the Danking
      Gonauisaioner A eertifioate      surrendering     the
      eOrpOrAte    frAnohime.*


               As we are   advidn~;   you   in   Opinion   Ho.   O-67%0
this da7, upon the making of auah deposit with the State
Treasurer,  there ie erected A statutory       trust    in favor
of @maah depoaitora   And  oreditoren  theroln       named.   This
truet ia complete   when nuch pa7ment bA8 been nade to
the State heamurer,    and  it OAn Only be disoharged        b7 a
payment thereof to auoh depoeitor     or creditor or hia dul7
authorioed  uaipa,    suooesaor   or legal repi-eaentatite.

           The payment to hr. Guest by the Fulbright State
&ank, after the item had been deposited   rith the State
Treasurer;  AS ohOWn b7 JOU, of aourae,  WAS not the PAY-
Yent out of the Treasury  truet deposit.

            Yeither is hr. Sight, Cashier   of the Tulbrlght
State bank,   in A position  to demand reimbursement   for
this payment from the fund in 7our hando.      So that, 7ou
Are not AuthOrized    to pay hF. Aightre demand therefor.


               2.    Thie que8tion    I.0 anorerefl in     our   Opinfon
*O.   O-5729    this   day remkW?d     to   you.
MOnAX’AblA Jesce   Julie6   -   pg;e   4




               This    question i* m8wwed   In our
mower   to geetion     We. 1 aboth.